ORDER

PER CURIAM.
John Ostrander appeals the trial court’s judgment denying his Motion to Set Aside a Default Judgment and Decree of Dissolution of Marriage. No error of law appears. We find the trial court’s denial of such motion was not an abuse of discretion and, therefore, affirm.
■An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).